Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION      This action is in response to the application filed on 06/24/2021.     Claims 1-14 have been examined.
Claim Rejections - 35 USC § 102
          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless –
      (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by NPL 3GPP Title: SCell BFR MAC CE design; Source: OPPO;  Reno USA 18th Nov, 2019.
              
As of claims 1 and 8, NPL discloses a method for a user equipment (UE) for wireless communication in a wireless communication system, the method comprising: receiving serving-cell-configurations of a first serving cell and a second serving cell (Sec 2, Discussion; line 3: each serving cell, line 6: network configuration which corresponds to serving cell configuration of a first serving cells); 
receiving a Beam Failure Recovery (BFR) configuration including a configuration list that includes at least one configuration (section 1: SCell be configured with an independent SCell BFR (=Beam Failure Recovery) configuration, there be multiple SCells supporting BFR based on UE capability and network configuration),
the BFR configuration being used for at least the first serving cell, the at least one configuration indicating an identifier value of a Downlink Reference Signal (DL RS) (section 6.1.3.21 Ci field set to "1" (=an identifier value) indicates that a Candidate RS ID (=Downlink Reference Signal) field for the Serving Cell with ServCellIndex i is reported);
performing a measurement by measuring at least one DL RS indicated by the configuration list (section 6.1.3.21 filed indicate whether the reference signal received power (RSRP) (which corresponds to measuring at least one DL RS indicated by the configuration list) of the reported candidate beam);
the measurement being associated with a measurement metric; selecting one configuration included in the configuration list after detecting beam failure in the first serving cell, the measurement metric of a DL RS indicated by the selected one configuration being greater than a threshold (section 6.1.3.21 filed indicate whether the RSRP (=measurement metric) of the reported candidate beam above the configured threshold. The field set to "1" indicates that the RSRP of the reported candidate beam has above the configured threshold);

transmitting a Medium Access Control-Control Element (MAC-CE) including at least one bitmap, each of the at least one bitmap indicating DL RS related information for one serving cell (the UE can send a single BFR MAC CE);
 and indicating the DL RS by a bitmap from the at least one bitmap, the bitmap being associated with the first serving cell, wherein a value indicated by the bitmap corresponds to a configuring order of the selected one configuration in the configuration list (6.1.3.21 Candidate RS ID: field identifies the suggested candidate RS ID for the failed SCell, the candidate RS ID fields are included in ascending order (configuring order) based on the Ci). 

As of claims 2 and 9, rejection of claims 1 and 8 cited above incorporated herein, in addition NPL discloses the first serving cell is a secondary serving cell (section 2 Discussion: SCell BFR configuration which corresponds to secondary serving cell).
As of claims 3 and 10, rejection of claims 1 and 8 cited above incorporated herein, in addition NPL discloses the second serving cell is a primary serving cell (section 2 Discussion: each serving cell supports BFR which implies the second serving cell can be a primary serving cell).
As of claims 4 and 11, rejection of claims 1 and 8 cited above incorporated herein, in addition NPL discloses the value indicated by the bitmap does not refer to the identifier value of the DL RS (Proposal 1: The Ci field set to "0" indicates that a Candidate RS ID field for the Serving Cell with ServCelllndex i is not reported which corresponds bitmap does not refer to the identifier value of the DL RS).

As of claims 5 and 12, rejection of claims 1 and 8 cited above incorporated herein, in addition NPL discloses the DL RS is a Channel State Information- Reference Signal (CSI-RS) or a Synchronization Signal Block (SSB) (Observation 4: SSB/CSI-RS indications).

As of claims 6 and 13, rejection of claims 1 and 8 cited above incorporated herein, in addition NPL discloses the bitmap comprises 6 bits (section 6.1.3.21:  BFR MAC CE format is 6 bits).

As of claims 7 and 14, rejection of claims 1 and 8 cited above incorporated herein, in addition NPL discloses the value indicated by the bitmap corresponds -75-Attomey Docket No.: US84835 to the configuring order of the selected one configuration in the configuration list in an ascending way (Proposal 1; field set to "1" indicates that a Candidate RS ID field for the Serving Cell with ServCelllndex i is reported the candidate RS ID fields are included in ascending order).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471